Citation Nr: 0210054	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  01-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
shoulder injury, to include recurrent dislocation and 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 30, 1974 to May 8, 
1974.  

In March 1975, the Board denied service connection for 
recurrent shoulder dislocation.  Most recently, by rating 
action of March 1999, the RO declined to reopen a claim for 
service connection for a left shoulder disability on the 
basis that new and material evidence had not been submitted.  
The veteran was notified of the denial and of his appellate 
rights by letter the same month, but he did not file an 
appeal.  

This appeal arises from a May 2000 rating action that 
declined to reopen the claim for service connection for 
residuals of a left shoulder injury, to include recurrent 
dislocation on the basis that new and material evidence had 
not been submitted.  A Notice of Disagreement therewith was 
received in March 2001, and a Statement of the Case (SOC) was 
issued in May 2001.  A Substantive Appeal was received in 
June 2001.  A Supplemental SOC was issued in November 2001.

In June 2002, the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans Appeals (Board) 
in Washington, D.C.  During the hearing, the Board Member 
granted the veteran 30 days to submit additional medical 
evidence into the record.  This evidence was received at the 
Board later in June, along with the representative's waiver 
of the right to have this evidence initially considered by 
the RO; hence, the Board will consider such evidence in 
connection with the matter currently on appeal.  See 
38 C.F.R. § 20.1304(c) (2001).  [Parenthetically, the Board 
notes that the regulation governing the submission of 
additional evidence after the claims file has been certified 
to the Board recently was amended.  See 66 Fed. Reg. 3,009-
3,105 (January 23, 2002) (to be codified as amended at 
38 C.F.R. § 20.1304).  This amendment, effective February 22, 
2002, eliminates the requirement of a waiver of RO 
jurisdiction before the Board may consider additionally 
submitted evidence in the first instance.]  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The RO most recently declined to reopen a claim for 
service connection for residuals of a left shoulder 
injury, to include recurrent dislocation, by rating action 
of March 1999.  The veteran was notified of the denial and 
of his appellate rights by letter the same month, but he 
did not file an appeal.  

3. Additional evidence submitted since the March 1999 rating 
action includes the competent medical opinion of the 
veteran's treating VA physician linking the veteran's 
current left shoulder recurrent dislocation and DJD to an 
in-service injury.  

4. The record reflects an in-service injury, credible 
assertions and medical evidence suggesting continuity of 
left shoulder symptomatology since service; and a 
persuasive medical opinion providing a medical nexus 
between the in-service injury and current left shoulder 
disability.  


CONCLUSIONS OF LAW

1. The March 1999 rating action declining to reopen a claim 
for service connection for a left shoulder disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2001).

2. The evidence received since the March 1999 denial is new 
and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3. The veteran's residuals of a left shoulder injury, to 
include recurrent dislocation and DJD, is the result of 
injury incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on this aspect of the claim, and that 
all notification and development action needed to render a 
fair decision on this claim on appeal has been accomplished.

The claim for service connection for left shoulder disability 
previously has been considered and denied.  In March 1975, 
the Board denied service connection for recurrent shoulder 
dislocation.  

Most recently, by rating action of March 1999, the RO 
declined to reopen the claim for service connection for a 
left shoulder disability on the basis that that new and 
material evidence had not been submitted.  The evidence then 
of record consisted of the veteran's service medical records, 
which showed that he was treated for left shoulder muscle 
strain sustained while swimming.  Post-service, private 
hospital records of June 1974 showed treatment for left 
shoulder dislocation.  VA examination of July 1974 showed 
slight left shoulder tenderness and slight loss of muscle 
strength.  The veteran underwent surgical repair of the left 
shoulder at a VA medical facility in August 1974; the medical 
history indicated that the veteran had sustained a traumatic 
injury and anterior dislocation of the left shoulder in 
service a year ago, and that the dislocation of the shoulder 
had been documented on               4 occasions since that 
time.  In June 1983, C. Dougherty, M.D., reported that he saw 
the veteran in June 1974 for a left shoulder dislocation.  
Following examination by W. Brickhouse, M.D., in February 
1986, the impressions were history of left anterior shoulder 
dislocation treated with a Bristow repair; muscle weakness; 
and pain due to impingement of a bony projection.  Received 
in May 1986 were letters from the veteran's family and 
friends, to the effect that he entered military service in 
good health; that he did not have a left shoulder injury 
prior to service; and he returned home from service with an 
injured shoulder that required medical treatment and 
subsequent surgery.  During a March 1987 hearing before a 
hearing officer at the RO, the veteran testified that his 
left shoulder was first dislocated during military basic 
training when he jumped from a diving board into a swimming 
pool; that the shoulder went back into place; and that it 
dislocated again during immediate subsequent swimming.  VA 
outpatient records document continuing treatment and 
evaluation of the veteran for left shoulder complaints from 
1985 to 1998.    

The veteran was notified of the denial and of his appellate 
rights by letter of March 1999.  However, he did not initiate 
an appeal of the March 1999 denial within one year of the 
notification thereof; hence, that determination is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105;  
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims, VA may 
reopen and review a claim which has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West,  155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA include a revision of      38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran in this case filed his 
application to reopen his claim for service connection in May 
2000, the Board shall apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations].  

In determining whether new and material evidence has been 
presented, the VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  Id.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly-presented evidence, to 
reopen a previously-disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The credibility of new evidence is presumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence associated with the claims file 
since the March 1999 final denial includes June 1999 and 
April 2000 records from the Hopewell Orthopedic Center; VA 
outpatient records from 1999 to 2001 showing evaluation for 
left shoulder complaints with possible impingement symptoms; 
the report of a February 2002 examination by W. Zuelzer, 
M.D.; and the transcript of the veteran's testimony at the 
June 2002 Board hearing.  

Significantly, Dr. Zuelzer stated that he had reviewed the 
veteran's medical history pertaining to the left shoulder, 
and noted that the apparent onset of a left shoulder problem 
in service when the veteran fell into a pool; 1974 VA 
surgical records were noted to support the inservice onset of 
the veteran's left shoulder problems, resulting in recurrent 
shoulder dislocation and surgery.  After current examination 
and X-rays showing mild DJD, the doctor opined that, 
consistent with the veteran's history and the August 1974 VA 
surgical records, the veteran's left shoulder anterior 
dislocations, surgery, and residuals were all from his fall 
into the pool in service.

The Board finds that this additional evidence is "new," in 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening the claim for service connection.  In 
this regard, the Board notes that the evidence to reopen 
must, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince the VA to alter its decision.  See Hodge, 155 F.3d 
at 1363; 38 C.F.R. § 3.156.  The Board finds that that Dr. 
Zuelzer's new opinion relating the veteran's current left 
shoulder disability to an incident in service bears directly 
and substantially on the question of service connection, and, 
hence, is so significant that it must be considered to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted, and that 
the criteria for reopening the claim for service connection 
for a left shoulder disability are met.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the merits of the claim, the Board finds that the 
cumulative record includes service medical records showing 
that the veteran injured his left shoulder in service; the 
veteran's credible assertions and medical evidence suggesting 
continuity of left shoulder symptomatology immediately post 
service up to the present time; and the medical opinion of a 
physician establishing a medical nexus between current left 
shoulder recurrent dislocation and DJD to the in-service 
injury.  The Board finds such opinion, based upon examination 
of the veteran, and consideration of at least some portion of 
his documented medical history, both competent and probative 
evidence on the nexus question-evidence that was lacking at 
the time of the prior denials.  Significantly, the Board 
notes that there is no contrary medical evidence or opinion 
of record.

Under these circumstances, the Board concludes that evidence 
supports a grant of service connection for residuals of a 
left shoulder injury, to include recurrent dislocation and 
DJD.



ORDER

Service connection for residuals of a left shoulder injury, 
to include recurrent dislocation and DJD, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

